Title: General Orders, 26 December 1782
From: Washington, George
To: 


                        

                            Head Quarters Newburgh Thursday Decr 26th 1782 
                            Parole Killingsley
                            Countersign Lebanon. Milford 
                            For the day tomorrow Major Forman, Major Reading


                             For duty tomorrow the 2d Newhampshire regiment
                            
                        
                         Major Morrell is appointed a member of the Genl. courtmartial of which Colonel Greaton is president vice Lieutenant Colonel Fernald.

The honorable the congress have been pleased to pass the following resolves vizt.

By the United States in Congress Augt 1 1782.

Resolved That the Adjutant General be appointed by Congress from the General officers, Colonels, Lieutt Colonels Comdt or Lieutt Colonels in the Army, his pay shall be one hundred & twentyfive dollars per month, he shall receive four rations per day, and twenty five dollars and one third per month subsistence—The Adjutant General shall also be allowed Forage for four riding horses and be furnished with two four horse and one two horse covered waggons for the transportation of his official papers, his own, Assistants & Clerks baggage—He shall have two Assistants and one Clerk to be appointed by himself and approved of by the Commander in chief. The Assistants shall be Majors or Captains in the army. The Pay of each shall be fifty dollars per month–one ration and a half per day, eight dollars per month subsistance and forage for two riding horses the Assistannce shall be allowed each six dollars and two thirds of a dollar per month for servants wages, and the cloathing and rations that is allowed to a private soldier. The Clerk shall be a Subaltern or Volunteer in the army, his pay shall be forty dollars per month—he shall draw one ration per day and receive six dollars and one third dollars per month.

Resolved That there be as many Deputies Adjutt Genl of the rank of Field officers as there may be seperate armies in the United States that consist of one or more Divisions to be appointed occasionally by the Commanding officer of such army, whose names shall be returned to the Commander in chief, for his approbation.

Resolved That the Deputy Adjutants Genl shall each receive seventy five dollars per month pay, two rations per day, and twelve dollars and two thirds per month Subsistance, forage for three riding horses–one four horse and one two horse covered waggons, for the transportation of the official papers, there own and Assistants’ baggage.

Resolved The Deputy Adjutants General shall each appoint one Assistant of the rank of Major or Captain who shall be approved of by the Commanding officer under whom they serve. The Assistants appointed and approved as aforesaid shall each receive the same pay and allowances as are given above to an Assistant of the Adjutant General.

That there be one Major of Brigade to each brigade in the armies of the United States, whether of Cavalry, Artillery, or Infantry, who shall be appointed by the Commander in chief or commanding officer of a seperate army; as occasion may require upon the recommendation of the Adjutant General, or the Deputy Adjutant General as the case may be, and they shall each receive the same pay and allowances as is given to the Assistant of the Adjutant General by the foregoing resolutions.That the provisions hereby made for the respective officers aforesaid shall be in full compensation for their services and of all pay and allowances to which they may be entitled from their rank in the army. These regulations shall take effect on the first day of January next, and from thenceforth, that all acts—resolutions, pay and appointments heretofore made in any wise respecting the Department of Adjutant General and Brigade Majors, shall cease and are hereby repealed.
                        